Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 17, the claim recited the limitation “the piping system is configured to convey water to and from the one or more treatment modules in any sequence”. It is unclear if applicant intended to encompass every possible combination the modules may be connected or if any 1 sequence is being claimed. Therefore the scope of the clam cannot be determined and the claim is therefore indefinite.  
Since claims 11 and 18 depend from claim 17, they contain essentially the same subject matter and are rejected for at least the same reason. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2-3, and 12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Roemer DE 20 2016 005 212 U1.
With respect to claim 1, the Roemer DE 20 2016 005 212 U1 reference discloses in the English abstract and translation a mobile water treatment system for treating contaminates in water comprising: (a) a mobile framework (inherent to the device being mobile-very broad limitation); (b) one treatment module 3 mounted on the mobile framework; (c) a piping system (see figures such as 3) in fluid communication with the one or more treatment modules, said piping system comprising one or more pumps configured to convey water to and from the one or more treatment modules; and (d) at least one power source shown in figure 1 as a solar cell, to provide power to the one or more pumps 4 and one or more treatment modules 3, wherein the one or more treatment modules comprise(s) a chlorination treatment module 3.  
With respect to claims 2-3, the Roemer reference further disclose the use of brine from brine tank 2, known be a chloride salt more specifically sodium chloride and thus capable of generating chlorine by electrolysis.  
With respect to claim 12, the rejection of claim 1 discloses the mobile water treatment system of claim 1 and therefore the contaminants are capable of  comprising volatile organics, non-volatile organics, particulates, pathogens, viruses, parasites, metals, or mixtures of the same.  Since the device is capable of handling water and these are known to be contained in water. 
The Examiner notes that claim 1 refers to “for treating contaminants” considered intended use language. There is no positive recitation of the contaminants. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Roemer as applied above further in view of Faqih U.S. Publication 2002/0046569 A1.
With respect to claim 4, the Roemer reference does not disclose the use of a pre filter. Faqih reference discloses the use of a pre filter 455 in paragraph 0162 and figure 6 to provide filtration of water before entering the water tank for further treatment.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Roemer reference and use the pre filtration, since it would yield the added benefit of providing increased filtration.
With respect to claims 5 and 14 and 15, the Faqih reference discloses the limitations not disclosed by the Roemer reference. The Faqih reference discloses in the abstract the use of activated carbon filter and chlorination and chemical treatment/disinfection such as ozone, Ultra violet treatment as well ion exchange treatment. The reference discloses a treatment train. Each step in the treatment train provides addition treatment to the water. Any of the additional steps could be considered a tank that is capable of providing a residence time for chlorine, since there is no time specified and it is inherent to the time for the process step to occur.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Roemer reference and use the addition treatment in a treatment train such as chemical disinfection, UV treatment, activated carbon filtration, since each addition step yields the added benefit of providing increased treatment to the medium to be treated. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Roemer reference and treat 0.14 gallons per minute, since the Faqih reference discloses the rate to provide the expected result of producing treated water in similar conditions. 


Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Roemer as applied above further in view of Smith U.S. Publication 2015/0299000 A1.
With respect to claims 6-9, the Smith reference discloses the limitation not disclosed by the Roemer reference.  The Smith reference discloses organic silver (metallic) doped carbon coated (composite material) electrode to provide capacitive deionization and ultrafiltration. The capacitive deionization is accomplished by activated carbon electrodes. Activated carbon has bactericidal, antibacterial, antiviral, and virucidal properties (germicidal) disclosed in paragraphs 0032 and 0042. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Roemer reference and use the addition treatment in a treatment train such as chemical disinfection, UV treatment, activated carbon filtration, since each addition step yields the added benefit of providing increased treatment to the medium to be treated. 

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Roemer in view of Smith as applied above further in view of Timmons U.S Publication 2018/0222783 A1.
With respect to claim 10, the Timmons reference discloses the limitation not disclosed by the Roemer in view of Smith references. The Timmons reference discloses in paragraphs such as the 
It would have been obvious to one of ordinary skill in the art at before the effective filling date of the clamed invention to modify the Roemer in view of Smith references and use the silver on silca gel or alumina supports, since the Timmons reference discloses it would yield the added benefit of provident germicidal treatment to the water. 

Claims 16-17, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Roemer DE 20 2016 005 212 U1 in view of Smith U.S. Publication 2015/0299000 A1 further in view of Faqih U.S. Publication 2002/0046569 A1.
With respect to claims 16, 17, 11, the Roemer DE 20 2016 005 212 U1 reference discloses in the English abstract and translation a mobile water treatment system for treating contaminates in water comprising: (a) a mobile framework (inherent to the device being mobile-very broad limitation); (b) one treatment module 3 mounted on the mobile framework; (c) a piping system (see figures such as 3) in fluid communication with the one or more treatment modules, said piping system comprising one or more pumps configured to convey water to and from the one or more treatment modules; and (d) at least one power source shown in figure 1 as a solar cell, to provide power to the one or more pumps 4 and one or more treatment modules 3, wherein the one or more treatment modules comprise(s) a chlorination treatment module 3.  
The reference differs in that it does not disclose (e) at least one pre-filter that filters the contaminated water prior to entering the mobile water treatment system, (ii) an activated carbon treatment module and (iii) a treatment module using a disinfecting composite material comprising a silver coated composite material.  

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Roemer reference and use the addition treatment in a treatment train such as chemical disinfection, UV treatment, activated carbon filtration, since each addition step yields the added benefit of providing increased treatment to the medium to be treated. 
The reference differ in that they do not disclose a treatment module using a disinfecting composite material comprising a silver coated composite material.  
The Smith reference discloses the limitation not disclosed by the Roemer reference.  The Smith reference discloses organic silver (metallic) doped carbon coated (composite material) electrode to provide capacitive deionization and ultrafiltration. The capacitive deionization is accomplished by activated carbon electrodes. Activated carbon has bactericidal, antibacterial, antiviral, and virucidal properties (germicidal) disclosed in paragraphs 0032 and 0042. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Roemer reference and use the addition treatment in a treatment train such as chemical disinfection, UV treatment, activated carbon filtration, since each addition step yields the added benefit of providing increased treatment to the medium to be treated. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Roemer in view of Smith in view of Faqih as applied above further in view of Acernese U.S. Patent 5,972,216.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Roemer in view of Smith in view of Faqih references and use valves, one or more hoses, and one or more quick connect fittings, such as disclosed in the Acernese reference, since it would yield the added benefit of providing increased ease and speed in connections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164.  The examiner can normally be reached on M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CAMERON J ALLEN/Examiner, Art Unit 1774